699 N.W.2d 304 (2005)
PEOPLE
v.
DYE.
No. 127206.
Supreme Court of Michigan.
July 14, 2005.
SC: 127206, COA: 253839.
On order of the Court, the application for leave to appeal from the August 18, 2004 order of the Court of Appeals is considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the Court of Appeals order of August 18, 2004. Because the Court of Appeals may have dismissed defendant's application for leave to appeal under the misconception that defendant had not made any timely payments, this case is REMANDED to the Court of Appeals for reconsideration of defendant's application for leave to appeal.
KELLY, J., assumes the Court of Appeals will appoint counsel.